Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The instant claims 1-10 are allowable over the cited prior art of record. The cited prior art fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a polymer having a combination of structures, one from 1-1, 1-2, and 1-3, with one of 2-1, 2-2, 2-3, having the specific B1 and B2 structures. Kishioka (KR 10-1216402 and 7,794,919) are cited on the PCT-237 as teaching a combination of structures similar to that as claimed, however, the reference fails to fairly teach the required linking groups and B1 and B2 groups. Other references cited on the PTO-892 teach similar combinations of structures, but also fail to fairly teach or suggest that as claimed (Kishioka et al (2006/0290429), Yao et al (2011/0200938), Lee et al (2019/0129305), Bae et al (2019/0377262), Ruy et al (2017/0199459), and Park et al (KR 10-159608 B1)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722